DETAILED ACTION
                                                REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 02/02/2022 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”populating, in the user-interface, a plurality of fields representing columns associated with the user selected 
specific database view; receiving, via a user-interface displayed to an end user, a selection of: (i) a report type comprising one of a database view or table, (ii) one of the columns from the plurality of fields that serves as afilter  (iii) at least one operator from a plurality of operators associated with the selected filter, and (iv) one or more unique values associated with the selected filter; dynamically generating, via a computer processor, the database query based on the received selection, wherein: the plurality of filters are retrieved by a first application program interface (API) based on the selection of the database view or table, the plurality of operators are generated by a second API based on the selection of the filter, and the unique values are retrieved by a third API based on the selection of the filter; applying the database query to one or more databases; and generating, via the user-interface, an output responsive to the database query”, as required by claim 1 and a similar to the limitations of claim 11.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 11 are allowed.  Dependent claims 2-10, 12-20 are allowed at least by virtue of their dependency from claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr.21, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153